Citation Nr: 0319796	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
in Roanoke, Virginia, in which the RO denied a compensable 
evaluation for the veteran's service-connected left ear 
hearing loss.  In December 1998, the veteran expressed 
disagreement with the assigned evaluation.  The RO issued a 
Statement of the Case in January 1999, and, in April 1999, 
the veteran filed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, perfecting an appeal as to this issue.

In November 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
claim for an increased (compensable) evaluation for hearing 
loss of the left ear and undertook such development pursuant 
to 38 C.F.R. § 19.9 (2002).  The Board notified the appellant 
and his representative of the additional development in 
February 2003.


REMAND

The RO last reviewed the issue on appeal in August 2000, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  As noted above, in November 2002, the Board 
determined that further evidentiary development was 
warranted, and undertook such development pursuant to 
38 C.F.R. § 19.9.  Pursuant to that development, additional 
evidence has been added to the claims file, including a VA 
audiology examination report dated in March 2003 and March 
2003 outpatient notes from a VA audiology clinic.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO 
for consideration of the claim in light of all additional 
evidence added to the record since the August 2000 SSOC.  

Additionally, it is pertinent to note that in the Board's 
November 2002 request for additional development by way of an 
audiology examination, the Board explicitly requested that 
the audiological findings be reported on VA Form 10-2364.  
This form provides for decibel levels at specific puretone 
thresholds which are essential in properly evaluating the 
veteran's hearing loss under VA's Schedule for Rating 
Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Unfortunately, the decibel levels at specific puretone 
thresholds were not provided either by way of VA Form 10-2364 
or otherwise.  Therefore, the RO must request these missing 
findings from the March 2003 examiner.  If, and only if these 
findings are not available, the RO should arrange for the 
veteran to undergo another audiological examination to obtain 
such findings.

Lastly, the Board points out that, in letters dated in March 
and December 2001 on other issues previously on appeal, the 
RO addressed the enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, and 5103A 
(West 2002), and implemented by 38 C.F.R. § 3.159 (2002)).  
However, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the increased rating 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Hence, prior to further development and 
readjudication of the claim, the RO should ensure that the 
notification provisions of the VCAA are met.

Accordingly, this matter is hereby REMANDED to RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the appeal for a 
compensable evaluation for his left ear 
hearing loss.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the increased 
rating claim, and specific notice as to 
the type of evidence necessary to 
substantiate that claim.  Also, to ensure 
that the duty to notify the veteran what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain 
outstanding pertinent medical treatment 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
any outstanding evidence of treatment for 
hearing loss, and ensure that all 
pertinent records of VA or private 
treatment have been procured for review.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should request from the March 
2003 VA examiner specific decibel levels 
at puretone thresholds of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz in each ear, 
either by way of a completed VA Form 10-
2364 or otherwise.  If and only if these 
findings are not available, then the 
veteran should be afforded another VA 
audiology examination in order to obtain 
such findings.  In the event that another 
examination is required, the examiner 
should also be reminded to use the 
Maryland CNC word list in determining the 
veteran's speech discrimination ability.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to an increased (compensable) 
rating for left ear hearing loss in light 
of all pertinent evidence (to 
particularly include all evidence added 
to the record since the August 2000 SSOC) 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford them the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




